Barker, P. J.
On the former appeal in this action, it was held that the conversations between the parties to this action, as to their rights and interests in the premises, could be litigated and determined and a decree for partition entered under the provision of section 1543 of the Code of Civil Procedure. See 2 N. Y. St. Rep. 160. It was also determined that the conveyance of the premises by the trustee of the power of Haney G. Pickell to John Pickell was unauthorized and invalid, and that the power remained unexecuted at the time of her death, and vested in this court to be executed under its directions, as provided by the provisions of the Bevised Statutes. 1 Rev. St. p. 734, § 100. On the last trial, as well as the first, the question was litigated whether the title to the lands was vested in the testator of his brother John Pickell, the father of the appellants. We think the fair preponderance of the evidence is in support of the conclusion of the referee that William H. Pickell, the testator, was the owner of the fee, and that all the equities which John H. Pickell had at one time in the premises had been extinguished. We are also of the opinion that none of the exceptions to the reception or rejection of evidence were well taken. *586This brings us to the consideration of the only other question that merits attention, which is whether the defendant Sarah J. Mead is designated in the will as one of the persons which the donee of the power might designate to take the whole or any part of the remainder after, the termination of the life-estate of Nancy G. Pickeli, the widow of the testator, as provided in the sixth clause of the will. This question was not presented for consideration on the former appeal, nor does it appear by the records now before us that the attention of the learned referee was directed-to the point; but the exceptions are broad enough to raise the question, and it has been discussed in the written argument presented by the learned counsel for the appellants. The trustee of the power having died leaving the power unexecuted, the statute provides that its execution shall be decreed by a court of equity, for the benefit equally of all persons designated as objects of the trust. Rev. St. pt. 2, c. 1, tit. 2, § 100. Mrs. Mead is a grandchild of Mrs. Shannon, and her mother, Mrs. Searls, died in the life-time of the testator, and before he made his will. If Mrs. Mead is included in the word “children,” as the same is used in the sixth clause of the will, to designate the class of persons to whom the trustee might convey the premises after the termination of the life-estate, then the decree declaring that she is interested in the premises equally with the other parties to the record is correct; otherwise she has no estate therein. The word “children,” in common parlance, does not include grandchildren, or any other persons than the immediate'descendants in the first degree of the person named as the ancestor. But it may include •other persons, where it appears that there were no persons in existence who would answer to the description of “children,” in the primary sense of the word, at the time of making the will; or whether there could not be any such at the time or in the event contemplated by the testator; or where the testator has clearly shown, by the use of other words, that he used the word “children” as synonymous with “descendants” or “issue,” to designate or include legitimate offspring, grandchildren or stepchildren. Mowatt v. Carow, 7 Paige, 328; Palmer v. Horn, 84 N. Y. 516; Magaw v. Field, 48 N. Y. 668. In the case last cited the testator devised to the children of one Magraw, then deceased, a certain parcel of land, to have and. hold the same to their said children, their heirs and assigns, forever. At the time of the execution of the will there were seven children of the said Magraw living. All had died but two before the testator’s death. The two living claimed the whole estate, and it was held that the devise was to a class, and only the surviving children took under it. Sherman v. Sherman, 3 Barb. 385; Cromer v. Pinckney, 3 Barb. Ch. 466; Tier v. Pennell, 1 Edw. Ch. 354. All the cases hold that the word “children,” in its primary and ordinary sense, means the immediate legitimate descendants of the persons named; and, where there is nothingto showthatthe testator intended to use it in a different sense, it will not be held to include grandchildren. There is nothing in the contents of the will which suggests the thought that the testator had in mind his sister’s granddaughter, Sarah J. Mead, whose mother was dead when he executed the will. The remainder of the estate in the premises was given in terms to the children of his brother and sister as a class, and they are entitled to the same in equal proportions, excluding all other persons. The case of Prowitt v. Rodman, 37 N. Y. 42, contains an elaborate discussion as to who are and who are not included in the word “children,” when used in an instrument disposing of property, and is not at all in conflict with the rule which we have quoted from other decisions, and fully recognizes the same. So much of the judgment as declares that Sarah J. Mead is the owner of the undivided one-fourteenth part of the premises is reversed, and as to her the complaint is dismissed, without costs as against her, and the judgment so modified that it will adjudge that the other parties to the suit are each entitled to the undivided one-thirteenth part of the premises, without costs of this appeal to either party. All concur.